DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 08/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “an airfoil assembly 210” (Paragraph [0080], Line 1), “the core 237” (Paragraph [0083], Line 3), “an inner platform lip 233” (Paragraph [0084], Line 7), and “an airfoil assembly” (Paragraph [0088], Line 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouris (US Patent No: 6,164,903).
Regarding Claim 10: Kouris discloses an airfoil assembly (Figure 1) comprising a vane (5) including an outer platform (see below), an inner platform (50) spaced apart radially from the outer platform relative to an axis (Figure 1), and an airfoil (30) that extends radially between the outer platform and the inner platform (Figure 1), the inner platform having a body and an inner platform lip (52) that extends radially inward from the body (Figure 1), a support strut (95) that extends radially into the airfoil (Figure 1), and an inner carrier (115) that includes a base mount fixed with the support strut and a rigid floating seal (see below) located between the base mount and the inner platform and the floating seal includes a circumferentially extending band, a first flange that extends axially from the band and engages the base mount, and a second flange that extends radially from the band and engages the inner platform lip (see below).
[AltContent: textbox (Rigid Floating Seal and Band)][AltContent: textbox (Second and Radially Extending Flange)][AltContent: textbox (First and Axially Extending Flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wing)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer Platform)]
    PNG
    media_image1.png
    707
    517
    media_image1.png
    Greyscale

Regarding Claim 15: Kouris discloses the airfoil assembly of Claim 10, wherein the floating seal is substantially L-shaped (Figure 1 – area containing first and second flanges is substantially L-shaped).
Regarding Claim 16: Kouris discloses the airfoil assembly of Claim 10, wherein the floating seal is substantially J-shaped (Figure 1 – area of seal to the left of the first and second flanges is substantially J-shaped).
Regarding Claim 18: Kouris discloses the airfoil assembly of Claim 10, wherein the floating seal further includes a wing that extends away from a terminal end of the band radially and axially (Figure 1, see above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouris in view of Hillier (US Publication No: 2017/0254271).
Regarding Claim 19: Kouris discloses the airfoil assembly of Claim 10; however, Kouris fails to disclose the floating seal including an anti-rotation feature that engages with the base mount to block rotation of the floating seal about the axis.
Hillier teaches a floating seal (Figure 10, No. 1012) for an outer shroud of a gas turbine engine blade (Figure 2), wherein the floating seal has an anti-rotation feature (1024) that engages with a shroud base (1014, 1016) to block rotation of the floating seal about an axis (1020) (Paragraph [0109]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the floating seal of Kouris with an anti-rotation feature, as taught by Hillier, for the purpose of limiting the amount of rotation the floating seal experiences (Paragraph [0107], Lines 1-4).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouris in view of Heitman (US Publication No: 2017/0022833) and Hillier.
Regarding Claim 1: Kouris discloses an airfoil assembly (Figure 1) for a gas turbine engine.  The airfoil assembly comprising a vane (5) adapted to interact with hot gases flowing around the airfoil assembly during use of the airfoil assembly, the vane includes an outer platform (Figure 1, see above), an inner platform (50) spaced apart radially from the outer platform relative to an axis (Figure 1), and an airfoil (30) that extends radially between and interconnects the outer platform and the inner platform (Figure 1), the inner platform having a body and a first inner platform lip (52) that extends radially inward from the body, and the airfoil formed to define an interior cavity 
Heitman teaches an airfoil assembly (Figure 3) comprising a vane (210) and support strut (209), wherein the vane comprises ceramic matrix composite (Paragraph [0052], Lines 1-3) and the support strut is metallic (Paragraph [0007], Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the vane and support strut of Kouris out of ceramic matrix composite and metal, respectively, as taught by Heitman, for the purpose of providing the vane with higher temperature capability (Paragraph [0003], 
Hillier teaches a seal segment (Figure 2, No. 220) for a gas turbine engine blade (Figure 2), wherein the seal segment comprises ceramic matrix composite (Paragraph [0008], Lines 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the floating seal of Kouris out of a ceramic matrix composite, as taught by Hillier, for the purpose of providing the seal with superior temperature and creep resistant properties while lowering the density of the seal (Paragraph [0006]).
Allowable Subject Matter
Claims 2-9, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an airfoil assembly with a metallic base mount including a core, a first arm that extends axially away from the core in a first direction, and a second arm that extends axially away from the core in the first direction, the second arm being spaced apart radially from the first arm to define a pocket that extends axially into the metallic base mount, and the axially extending flange of the first floating ceramic matrix composite seal extends into the pocket; a second floating CMC seal that engages a second inner platform lip and the metallic base mount; a second flange including a circumferentially extending wall and a ridge that extends axially away from the wall and engages the inner platform lip to space the wall apart from the lip; and the first floating seal including first and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745